DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John H. Thomas on 7/13/2022.
The application has been amended as follows: 
Claim 1, lines 4-7: 
“bottom surface, opposing side edges and opposing end edges;
at least two elongate support beams;
a plurality of flanges laterally extending from each opposing side edge for supporting engagement on said at least two elongate support beams for supporting said flooring panels,”

Claim 15, lines 4-7:
“opposing end edges;
at least two elongate support beams;
a plurality of flanges laterally extending from each opposing side edge for supporting engagement on said at least two elongate support beams for supporting said flooring”

Claim 15, line 18:
“comprising a planar top surface[[.]];
said at least two elongate support beams further comprise on the end faces thereof a lower central securement portion for receiving mechanical fasteners;
an upper central securement portion for receiving mechanical fasteners; and
an intermediate longitudinal bore vertically spaced therebetween said lower central securement portion and said upper central securement portion, and extending through the elongate support beam parallel to the longitudinal axis of the elongate support beam.”

Allowable Subject Matter
Claims 1-5, 7-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention. With regard to independent claim 1 (independent claim 15 being substantively similar), Hutchings (US 20030213202 A1) discloses a modular flooring system for agricultural animal housing (abstract, an agricultural floor panel), 
said system comprising: a plurality of flooring panels (plurality of flooring panels 10; fig. 2), 
each of said flooring panels comprising a top surface, a bottom surface, opposing side edges and opposing end edges (fig. 1); 
at least two elongate support beams (support beam 20, fig. 1);
a plurality of flanges laterally extending from each opposing side edge (flanges 12; fig. 1) for supporting engagement on said at least two elongate support beams for supporting said flooring panels (support beam 20, fig. 1), 
said plurality of flanges defining a plurality of recesses between adjacent flanges (recesses 12b; fig. 1), 
said flanges and recesses adapted for mating engagement with corresponding flanges and recesses of an adjacent flooring panel (para. [0027], regarding the beam support edges 12 include a system of alternating flanges 12 a and recesses 12 b designed to interlock with corresponding flanges and recesses on an adjacent panel while maintaining a gap between adjacent panels); 
a plurality of bosses and apertures arranged on each opposing end edge adapted for interlocking engagement with corresponding bosses and apertures of an adjacent flooring panel (para. [0028], The alternating boss 30 and recess 32 are designed to interconnect with corresponding bosses and recesses on the cross edge of an adjacent panel).
Fox (US 10294656 B2) teaches said at least two elongate support beams further comprise a lower central securement portion for receiving mechanical fasteners (support openings 40 that operate with fasteners 42; fig. 2c); an upper central securement portion for receiving mechanical fasteners (support openings 40 that operate with fasteners 42; fig. 2c); and an intermediate longitudinal bore vertically spaced therebetween said lower central securement portion and said upper central securement portion (see annotated fig. 2c).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, said at least two elongate support beams further comprise on the end faces thereof a lower central securement portion for receiving mechanical fasteners;
an upper central securement portion for receiving mechanical fasteners; and
an intermediate longitudinal bore vertically spaced therebetween said lower central securement portion and said upper central securement portion, and extending through the elongate support beam parallel to the longitudinal axis of the elongate support beam.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647